Citation Nr: 1734137	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-25 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for tuberculosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Marine Corps from April 1978 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a Board hearing on his September 2013 substantive appeal; however, he has since withdrawn his claim and his request for a hearing.


FINDING OF FACT

In a December 2016 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of his claim to reopen service connection for tuberculosis.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal to reopen a claim for service connection for tuberculosis have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Appeals Withdrawal

An appellant or an appellant's accredited representative may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. §  20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal of the appeal.  38 U.S.C.A. §§ 7104, 7105(d). 

In the present case, the Veteran has withdrawn the appeal as to the issue of whether new and material evidence has been submitted to reopen a claim of service connection for tuberculosis in a December 2016 written statement, wherein he stated he wished to "withdraw his appeal and hearing request for tuberculosis."  As such, there remain no allegations of errors of fact or law for appellate consideration with regards to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim to reopen and it is dismissed. 

This withdrawal is permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeal, further action by the Board in this matter would not be appropriate.  38 U.S.C.A. § 7105.


ORDER

Whether new and material evidence has been submitted to reopen a claim for service connection for tuberculosis is dismissed.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


